                                                                               FEB 18 2020 PM4:51
                                                                               FILED-IJSDC-CT -MEW _HAUEt-1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     District of Connecticut



                                                     Connecticut Financial Center       (203)82/-3700
                                                     157 Church Street, 251h Floor      Fax (203) 773-5376
                                                     New Haven, Connecticut 06510       wwwjustice.govlusaolct


                                                     February 18, 2020

Dan Erwin, Esq.
Federal Public Defender's Office
265 Church Street, Suite 702
New Haven, CT 06510

              Re:      United States v. Eric Montanez a.k.a. Eddie Montanez
                       Case No. 3:19-mj-1373       :J!Z.fX2.   'L,
                                                                 CMP'S)
Dear Attorney Erwin:

      This letter confirms the plea agreement between your client, Eric Montanez a.k.a. Eddie
Montanez (the "defendant"), and the United States Attorney's Office for the District of
Connecticut (the "Government") in this criminal matter.

THE PLEA AND OFFENSE

       In consideration for the benefits offered under this agreement, the defendant agrees to
waive his right to be indicted and to plead guilty to a one-count Information charging a violation
of 18 U.S.C. § 2314, Transportation of Stolen Property.

      The defendant understands that, to be guilty of this offense, the following essential
elements must be satisfied:

        1. That the goods, wares, merchandise, securities, or money were stolen, converted, or
           taken by fraud;

        2. That the defendant transported, transmitted, or transferred (or caused to be
           transported or transmitted) the property in interstate of foreign commerce;

        3. That at the time of the transportation or transmission, the defendant knew the
           property was stolen, converted, or taken by fraud; and

        4. That the value of the property was at least $5,000.
Dan Erwin, Esq.
Page 2

THE PENALTIES

       Imprisonment

       This offense carries a maximum penalty of 10 years of imprisonment.

       Supervised Release

        In addition, the Court may impose a term of supervised release of not more than three (3)
years to begin after any term of imprisonment. 18 U.S.C. § 3583.

       The defendant understands that, should he violate any condition of supervised release, he
may be required to serve a further term of imprisonment of up to two (2) years per violation
pursuant to 18 U.S.C. § 3583.



        This offense carries a maximum fine of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum fine that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to
the defendant resulting from the offense; (2) twice the gross loss resulting from the offense; or
(3) $250,000.

       Special Assessment

        In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment on or
before the date of sentencing unless he establishes an inability to pay on or before the date of
sentencing through the financial disclosure to the U.S. Probation Office as part of the
presentence investigation and report, in which case the defendant agrees to pay it as soon as
practicable.

       Restitution

        In addition to the other penalties provided by law, the Court must also order that the
defendant make restitution under 18 U.S.C. § 3663A, and the Government reserves its right to
seek restitution on behalf of victims consistent with the provisions of§ 3663A. The scope and
effect of the order of restitution are set forth in the attached Rider Concerning Restitution.
Restitution is payable immediately unless otherwise ordered by the Court.

       Interest, penalties and fines

         Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(±). Other penalties
Dan Erwin, Esq
Page 3

and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.
§ 3572(h), (i) and§ 3612(g).

THE SENTENCING GUIDELINES

        Applicability

         The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that he has no right to withdraw his guilty
plea if his sentence or the Guideline application is other than he anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

       Acceptance of Responsibility

         At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant's adjusted offense level under§ 3El. l(a) of the Sentencing Guidelines, based on
the defendant's prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under§ 3El.l(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3E 1.1 (b) which recommends that the Court reduce
the defendant's Adjusted Offense Level by one additional level based on his prompt notification
of his intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government's recommendations on the reductions.

        The above-listed recommendations are conditioned upon the defendant's affirmative
demonstration of acceptance ofresponsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1B 1.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney's Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant's financial
condition. The defendant expressly authorizes the United States Attorney's Office to obtain a
credit report concerning the defendant.

        In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations(§ 3El.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice(§ 3Cl.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition ofrelease. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or
takes a position at sentencing, or otherwise, which, in the Government's assessment, is
Dan Erwin, Esq.
Page 4

inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that he may not withdraw his plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

        Stipulation

         Pursuant to § 6B 1.4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

       Guideline Stipulation

       The parties agree as follows:

       The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

        The defendant's base offense level under U.S.S.G. § 2Bl.1 is six (6). That level is
increased by 12 based on the total loss amount being less than $550,000 but greater than
$250,000. U.S.S.G. § 2Bl.l(b)(l)(G). That number is further increased by two (2) based on the
number of victims involved. U.S.S.G. § 2Bl.l(b)(2)(A)(i). Under U.S.S.G. § 2Bl.l(b)(4), the
offense level is again increased by two (2) based on the defendant being in the business of selling
and receiving stolen property. Three (3) levels are subtracted under U.S.S.G. § 3El .1 for
acceptance ofresponsibility, as noted above, resulting in a total offense level of 19.

       Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant's Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

        A total offense level 19, assuming a Criminal History Category I, would result in a range
of30 to 37 months of imprisonment (sentencing table) and a fine range of $10,000 to $100,000.
U.S.S.G. § 5El.2(c)(3). The defendant is also subject to a supervised release term of one (1)
year to three (3) years. U.S.S.G. § 5Dl.2.

       The Government and the defendant reserve their rights to seek a departure or a non-
Guidelines sentence, and both sides reserve their right to object to a departure or a non-
Guidelines sentence.

       The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
Dan Erwin, Esq.
Page 5

withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

        In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

        Information to the Court

        The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant's background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

       The defendant acknowledges and agrees that he is knowingly, intelligently, and
voluntarily waiving the following rights:

        Waiver of Right to Indictment

        The defendant understands that he has the right to have the facts of this case presented to
a federal grand jury, consisting of between sixteen and twenty-three citizens, twelve of whom
would have to find probable cause to believe that he committed the offense set forth in the
Information before an indictment could be returned. The defendant acknowledges that he is
waiving his right to be indicted.

        Waiver of Trial Rights and Consequences of Guilty Plea

       The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.

         The defendant understands that he has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

       The defendant understands that, if he pleads guilty, the Court may ask him questions
about each offense to which he pleads guilty, and if he answers those questions falsely under
Dan Erwin, Esq
Page 6

oath, on the record, and in the presence of counsel, his answers may later be used against him in
a prosecution for perjury or making false statements.

        Waiver of Statute of Limitations

        The defendant agrees that, should the conviction following defendant's guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.

       Waiver of Right to Challenge Conviction

         The defendant acknowledges that under certain circumstances he is entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

       Appeal Rights Regarding Sentencing

        The parties reserve their respective rights to appeal and to oppose each other's appeal of
the sentence imposed as permitted by 18 U.S.C. § 3742.

       Waiver of Challenge to Plea Based on Immigration Consequences

        The defendant understands that pleading guilty may have consequences with respect to
his immigration status if he is not a citizen of the United States. Under federal law, non-citizens
are subject to removal for a broad range of crimes, including the offense(s) to which the
defendant is pleading guilty. Likewise, if the defendant is a naturalized citizen of the United
States, pleading guilty may result in denaturalization and removal. Removal, denaturalization,
and other immigration consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including his attorney or the district court, can predict to a
certainty the effect of his conviction on his immigration status. The defendant nevertheless
affirms that he wants to plead guilty regardless of any immigration consequences that his plea
may entail, even if the consequence is automatic removal from the United States.
Dan Erwin, Esq.
Page 7

        The defendant understands that he is bound by his guilty plea regardless of the
immigration consequences of the plea. Accordingly, the defendant waives any and all challenges
to his guilty plea and to his sentence based on those consequences, and agrees not to seek to
withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his
guilty plea, conviction or sentence, based on the immigration consequences of his guilty plea,
conviction or sentence. This waiver does not preclude the defendant from raising a claim of
ineffective assistance of counsel in the appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

        The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is
entering into this agreement without reliance upon any discussions between the Government and
him (other than those described in the plea agreement letter), without promise of benefit of any
kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including the penalties
provided by law. The defendant also acknowledges his complete satisfaction with the
representation and advice received from his undersigned attorney. The defendant and his
undersigned counsel are unaware of any conflict of interest concerning counsel's representation
of the defendant in the case.

SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

         The defendant understands that he will be adjudicated guilty of each offense to which he
has pleaded guilty and will be deprived of certain rights, such as the right to hold public office, to
serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Further, the defendant understands that ifhe is not a citizen of the United States, a plea of guilty
may result in removal from the United States, denial of citizenship, and denial of admission to
the United States in the future. The defendant understands that pursuant to section 203(b) of the
Justice For All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
he is licensed, or with which he does business, as well as any current or future employer of the
fact of his conviction.
Dan Erwin, Esq,
Page 8

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

         The defendant's guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the Districts of Connecticut, Rhode Island, Massachusetts, Vermont,
New Hampshire, New Jersey, and the Southern District ofNew York as a result of his
participation in the transportation of stolen property on the occasions listed in the Stipulation of
Offense Conduct and Relevant Conduct attached hereto.

         The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw his guilty plea.

NO OTHER PROMISES

         The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

       This letter shall be presented to the Court, in open court, and filed in this case.


                                              Very truly yours,

                                              JOHNH. DURHAM
                                              UNITED STATES ATTORNEY

                                                /l~------
                                              MARGARET DONOVAN
                                              ASSISTANT UNITED STATES ATTORNEY

       The defendant certifies that he has read this plea agreement letter and its attachment(s) or
has had it read or translated to him, that he has had ample time to discuss this agreement and its
attachment(s) with counsel and that he fully understands and accepts its terms.


~~~
Ric~NrANiiz
The Defendant
                                                      Date
                                                          •<




t~ : : cderITTands and ac~pt;;~~~•
       I have thoroughly read, reviewed and explained this plea agreement and its attachment(s)



DAN ERWIN, ESQ.                                       Date
Attorney for the Defendant
Dan Erwin, Esq.
Page 9

          STIPULATION OF OFFENSE CONDUCT AND RELEVANT CONDUCT

       The defendant and the Government stipulate to the following offense conduct and
relevant conduct that give rise to the defendant's agreement to plead guilty to the Information:

        On or about June 19, 2019, in the District of Connecticut, the defendant ERIC
MONTANEZ, a.k.a. EDDIE MONTANEZ, did unlawfully transport, transmit, and transfer in
interstate and foreign commerce, stolen goods, wares and merchandise with a value of $5,000 or
more, that is, stolen cellular telephones, tablets, headphones, and electronic watches that
MONTANEZ stole from a cellular telephone store in Glastonbury, Connecticut, and then resold,
shipped, and delivered these items from Connecticut to outside of Connecticut, knowing the
same to have been stolen, converted, and taken by fraud.

       The defendant has also admitted to burglarizing or attempting to burglarize the following
victim businesses on the following dates:

 Date (on or about)          Address of Victim                   Victim Parent                  Estimated Loss
                             Business                            Company                        (Approximate) 1
 3/1/2019                    1300 Boston Post Rd.,               Sprint                         Unknown2
                             Springfield, MA
 5/21/2019                   261 East Main St.,                  T-Mobile                       $3,330.49
                             Westfield, MA
 5/22/2019                   2912 Main St.,                      Verizon                        None
                             Glastonbury, CT                                                    (Attempted)
 5/22/2019                   1055B Kennedy Rd.,                  T-Mobile                       Unknown
                             Windsor, CT
 5/24/2019                   70 Worcester I Prov Pike,           Verizon                        $7,850.00
                             Millbury, MA
 5/25/2019                   496 South Broad St.,                AT&T                           $10,529.86
                             Meriden, CT
 5/28/2019                   365 Queen St.,                      Sprint                         $11,812.00
                             Southington, CT
 5/31/2019                   1102 Riverdale St.,                 Sprint                         $11,483.84
                             West Springfield, MA
 6/2/2019                    456 Center St.,                     Sprint                         Unknown
                             Ludlow, MA
-6/5/2019
   -                         Silas Deane Highway,                T-Mobile                       $9,294.97
                                                                                                             --
                             Wethersfield, CT

1
  The estimated loss is based on the reported retail value provided by the victim businesses. The Government and
the defendant reserve their right to argue whether the appropriate value for the purposes of restitution is derived
from retail value, wholesale value, or some other value determined prior to sentencing. Estimated loss values do not
include costs incurred by the victim businesses for property damage caused by the attempted burglary. Any
restitution addressing such property damage will be decided at sentencing.
2
  The Government and the defendant reserve the right to argue the value or definition of any fields marked
"UNKNOWN" at sentencing in this case.
Dan Erwin, Esq.
Page JO

 6/8/2019
             ----   300 Universal Dr.,
                                         --   AT&T       $10,420.00
                    North Haven, CT
                                                         $6,149.91
                                                                      --
 6/10/2019          18 Kane St.,              Sprint
                    West Hartford_, CT
 6/11/2019          179 Deming St.,           T-Mobile   $11,958.00
                    Manchester, CT
-6/11/2019          3111 Berlin Turnpike,     T-Mobile   $12,000.00
                    Newington, CT
 6/19/2019          140 Glastonbury Blvd.,    AT&T       $14,177.00
                    Glastonbury, CT                              '
 6/20/2019          920 Wolcott Street,       Xfinity    $11,799.93
                    Waterbury, CT
6/20/2019           920 Wolcott Street,       Sprint     $6,250.00
                    Waterbury, CT
6/23/2019           45 Salem Turnpike,        Sprint     $15,000.00
                    Norwich, CT
6/25/2019           328 Timpany Blvd.,        Verizon    $21,430.00
                                                                       -
                    Gardner, MA
6/25/2019           330 Timpany Blvd.,        Sprint     Unknown
                    Gardner, MA
6/26/2019           70 Pleasant Valley Rd.,   Xfinity    $11,769.88
                    Methuen,MA
6/27/2019           130 Elm St.,              T-Mobile   $4,000.00
                                                                      --
                    Enfield, CT
6/27/2019           837 Williams St.,         AT&T       Unknown
                    Longmeadow, MA
6/29/2019           248 New Britain Ave.,     AT&T       $7,619.00
                    Plainville, CT
7/1/2019            1479 New Britain Ave.,    Verizon    $4,207.02
                    West Hartford, CT
7/6/2019            380 W. Main St.,          Verizon    Unknown
                    Avon, CT
7/8/2019            994 North Colony Rd.,     Verizon    $6,220.00
                    Wallingford, CT
7/9/2019            955 Washington St.,       Verizon    $10,179.86
                    Middletown, CT
7/10/2019           28 Spencer Plain Rd.,     T-Mobile   $4,074.91
                    Old Saybrook, CT
7/11/2019           300 Oxford Rd.,           Verizon    Unknown
                    Oxford, CT
7/11/2019           129 Rubber Ave.,          T-Mobile   $3,000.00
                    Naugatuck_, CT
7/13/2019           496 South Broad St.,      AT&T       $2,996.00
                    Meriden, CT
7/15/2019           132 Federal Rd.,          AT&T       $14,154.80
                                                                      -
Dan Erwin, Esq.
Page 11

                  Danbury, CT
 7/15/2019        109 Federal Rd.,            Sprint      $1,845.00
                  Brookfield, CT
 7/17/2019        140 Glastonbury Blvd.,      AT&T        $11,991.38
                  Glastonbury, CT
 7/18/2019        152-C Colony St.,           Metro PCS   $2,996.00
                                                                        -
                  Meriden~ CT
 7/19/2019        14 Farmington Ave.,         Verizon     $8,608.00
                  Plainville, CT
 7/20/2019        572 Main Ave.,              Verizon     Unknown
                  Norwalk, CT
 7/20/2019        584 Main Ave.,              AT&T        $9,350.00
                  Norwalk, CT
 7/22/2019        Hartford, CT                Verizon     Unknown
                                                                        -·
 7/23/2019        162 N. King St.,            Verizon     $7,225.00
                  Northampton, MA
7/24/2019         169 Danbury Rd.,            AT&T        $12,991.00
                  New Milford, CT
7/26/2019         346 Winchester St.,         AT&T        $18,467.70
                  Keene, NH
                                                                        -
7/26/2019         801 Putney Rd.,             Verizon     $7,700.00
                  Brattleboro, VT
7/28/2019         430 Broad St.,              AT&T        $13,530.00
                  New London, CT
7/28/2019         599 Kingstown Rd.,          Verizon     $5,980.55
                  South Kingstown, RI
7/28/2019         143 Franklin St.,
                                       - ·-   Verizon     $8,989.91
                  Westerly, RI
7/30/2019         1004 Main St.,              T-Mobile    $7,199.92
                  Fishkill, NY
7/30/2019         1620 Route 22,              AT&T        None
                  Putnam County, NY                       (Attempted)
7/30/2019         111 Independent Way D,      Verizon     $6,000.00
                  Brewster, NY
7/30/2019         15 Backus Ave.,             T-Mobile    Unknown
                  Danbury, CT
7/30/2019         15 Backus Ave.,             Xfinity     $2,000.00
                  Danbury, CT                -
8/1/2019          1 Preakness Shopping Ctr., AT&T         $8,879.86
                  Wayne Township,_NJ
8/1/2019          318 E. Route 4 E/B,         Verizon
                                                          -$6,419.93 -
                  Paramus, NJ
8/1/2019          2130 Promenade Blvd.,       Verizon     $16,000.00
                  Fairlawn, NJ
8/3/2019          East Main St.,              AT&T        $5,890.00
Dan Erwin, Esq.
Page 12

                       _ Torrington_, CT
-8/3/2019                East Main St.,               Verizon                  $5,000.00
                         Torrington, CT
    8/9/2019             207 Kennedy Dr.,             Verizon                  Unknown
                         Putnam, CT
    8/9/2019             Killingly Commons Plaza,     Verizon                  $6,971.00

-   8/9/2019
                         Killingly, CT
                         73 Lathrop Rd.,
                        Plainfield, CT
                                                     Verizon                   $6,452.00

    8/12/2019           Poughkeepsie, NY             Verizon                   Unknown
~
    8/12/2019            100 Main Street North,      AT&T                      $7,134.00
                         Southbury_, CT


        This written stipulation is part of the plea agreement. The defendant and the Government
reserve their right to present additional offense conduct and relevant conduct to the Court in
connection with sentencing.



                                            MARGARET DONOV A
                                            ASSISTANT UNITED STATES ATTORNEY




D~SQ??b
Attorney for the Defendant
Dan Erwin, Esq
Page 13

                            RIDER CONCERNING RESTITUTION

       The Court shall order that the defendant make restitution under 18 U.S.C. § 3663A as
follows:

1. If the offense resulted in damage to or loss or destruction of property of a victim of the
   offense:

  A.    Return the property to the owner of the property or someone designated by the owner; or

  B.   If return of the property is impossible, impracticable, or inadequate, pay an amount equal
       to:

        The greater of -
        (I) the value of the property on the date of the damage, loss, or destruction; or

       (II) the value of the property on the date of sentencing, less the value as of the date the
            property is returned.

2. In the case of an offense resulting in bodily injury to a victim -

    A. Pay an amount equal to the costs of necessary medical and related professional services
       and devices related to physical, psychiatric, and psychological care; including non-
       medical care and treatment rendered in accordance with a method of healing recognized
       by the law of the place of treatment;

   B. Pay an amount equal to the cost of necessary physical and occupational therapy and
       rehabilitation; and

   C. Reimburse the victim for income lost by such victim as a result of such offense;

3. In the case of an offense resulting in bodily injury that results in the death of the victim, pay
   an amount equal to the cost of necessary funeral and related services; and

4. In any case, reimburse the victim for lost income and necessary child care, transportation,
   and other expenses incurred during participation in the investigation or prosecution of the
   offense or attendance at proceedings related to the offense.

         The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the
conditions of supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant's re-sentencing to any sentence which
might originally have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614.
